            Case 3:14-cv-03264-JD Document 2563 Filed 02/18/20 Page 1 of 7



 1   Joseph R. Saveri (State Bar No. 130064)
     Steven N. Williams (State Bar No. 175489)
 2   James G. Dallal (State Bar No. 277826)
     Anupama K. Reddy (State Bar No. 324873)
 3   Christopher K.L. Young (State Bar No. 318371)
     JOSEPH SAVERI LAW FIRM, INC.
 4   601 California Street, Suite 1000
     San Francisco, California 94108
 5   Telephone: (415) 500-6800
     Facsimile: (415) 395-9940
 6   Email: jsaveri@saverilawfirm.com
            swilliams@saverilawfirm.com
 7          jdallal@saverilawfirm.com
            areddy@saverilawfirm.com
 8          cyoung@saverilawfirm.com

 9   Lead Counsel for the Direct Purchaser Class
10
                                  UNITED STATES DISTRICT COURT
11
                               NORTHERN DISTRICT OF CALIFORNIA
12

13   IN RE CAPACITORS ANTITRUST                      Master File No. 3:17-md-02801-JD
     LITIGATION
14                                                   Case No. 3:14-cv-03264-JD
15   THIS DOCUMENT RELATES TO:                       DIRECT PURCHASER CLASS’S
     THE DIRECT PURCHASER CLASS ACTION               OPPOSITION TO UNITED CHEMI-
16
                                                     CON’S MOTION TO DISCLOSE GRAND
17                                                   JURY TESTIMONY AND EXHIBITS

18

19

20
21

22

23

24

25

26
27

28

30     Master File No. 3:17-md-02801-JD
       Case No. 3:14-cv-03264-JD
31     DIRECT PURCHASER CLASS’S OPPOSITION TO UNITED CHEMI-CON’S MOTION TO DISCLOSE GRAND JURY
                                        TESTIMONY AND EXHIBITS
             Case 3:14-cv-03264-JD Document 2563 Filed 02/18/20 Page 2 of 7



 1           Two weeks before the start of trial, Defendant United Chemi-Con, Inc. (“UCC”) is attempting

 2   yet another untimely change in the defense litigation strategy. It has just filed a Motion to Disclose

 3   Grand Jury Testimony and Exhibits. MDL ECF No. 1142. The Direct Purchaser Class (the “Class”)

 4   has not seen this testimony and does not know the identity of the witness (or witnesses), nor does the

 5   Class know which documents—or how many documents—UCC now seeks to have disclosed. The

 6   unfair prejudice of producing these materials at this juncture would be substantial. See U.S. Indus., Inc.

 7   v. U.S. Dist. Court for S. Dist. Cal., Cent. Div., 345 F.2d 18, 23 (9th Cir. 1965) (“The facts in the present

 8   case lead to a liberal discovery ruling, for here the document in question is of government origin and the

 9   party opposing disclosure has had an opportunity to inspect its contents”) (emphasis added). It appears
10   that these documents have not yet been disclosed in this litigation.

11           Nearly five years ago, all parties to this litigation—including NCC and UCC1—entered a
12   stipulation with the Department of Justice that the material would not form part of the record in this

13   case and would not go to the jury. Civ. ECF No. 630 (“There shall be no discovery in this case . . . of

14   any party’s or witness’s communications with the United States or with the grand jury investigating

15   capacitors . . . except by order of the Court upon good cause shown and consistent with governing

16   law”). Present counsel for NCC and UCC negotiated and signed the stipulation. The Court entered the

17   parties’ stipulation as an Order. Civ. ECF No. 632 (April 7, 2015). The Class accommodated the

18   interests of the Department of Justice at the time and have reasonably relied on the stipulation and

19   Order since then.2 Not once in the intervening five years have NCC and UCC sought any modification
20   to the Order or indicated that they would seek it.
21

22
     1
      NCC and UCC operate as a single unit. UCC is a 100% wholly owned subsidiary of NCC. UCC is
     controlled and operated by NCC, through overlapping directors and executives, including NCC
23   executives on secondment at UCC. NCC and UCC are represented by the same lawyers and have been
     so throughout this case, as well as in connection with the DOJ criminal investigation.
24   2
      That same day the Class served requests for production on all Defendants including NCC and UCC
25   seeking in relevant part “All Documents . . . submitted to, any Grand Jury, the United States
     Department of Justice, any other U.S. government agency, or any Foreign Antitrust Authority” in
26   connection with any civil or criminal investigation into the Capacitors cartel but excluding materials
     subject to the stipulation and Order. Pltfs.’ 2d Set of Requests for Production of Documents at Request
27
     No. 33, April 7, 2015. NCC and UCC objected to that discovery and refused to produce any documents
28

30       Master File No. 3:17-md-02801-JD
         Case No. 3:14-cv-03264-JD                   1
31       DIRECT PURCHASER CLASS’S OPPOSITION TO UNITED CHEMI-CON’S MOTION TO DISCLOSE GRAND JURY
                                          TESTIMONY AND EXHIBITS
              Case 3:14-cv-03264-JD Document 2563 Filed 02/18/20 Page 3 of 7



 1            Discovery has long closed. Over 20 months ago, on May 31, 2018, NCC, the corporate parent of

 2   UCC, pled guilty to criminal price fixing. United States v. Nippon Chemi-Con Corp., No. 4:17-cr-00540-

 3   JD (N.D. Cal. May 31, 2018), ECF No. 54. UCC, and its attorneys, have known the substance of the

 4   grand jury testimony and the exhibits accompanying that testimony for at least that long. Yet UCC

 5   waited until now to ask for that testimony to be revealed, subjecting the Class to substantial prejudice.

 6   What is more, UCC has not provided any “particularized or compelling need” for this testimony, nor

 7   has it presented any indication to the Class of that need for the exhibits they seek to be disclosed. U.S.

 8   Indus., 345 F.2d at 21.

 9            Trial is imminent. The parties finished discovery long ago, they have attended three pretrial
10   conferences, and the Court has ruled on motions in limine. MDL ECF No. 1140. Because of the late

11   stage in the proceedings, and because of UCC’s failure to demonstrate a particularized and compelling

12   need, the Court should deny the Motion. Should the Court grant it, the Class requests that the Court

13   order disclosure of the entire grand jury record, rather than just the cherry-picked portion identified by

14   UCC.

15   I.       UCC has not shown the required particularized or compelling need.

16            Under Federal Rule of Criminal Procedure 6(e), grand jury proceedings are protected by secrecy.

17   Fed. R. Crim. P. 6(e). “[A] violation of the traditional grand jury secrecy should only be permitted upon

18   a showing of ‘particularized and compelling need.’” U.S. Indus., 345 F.2d at 21. Consistent with that

19   principle, and the Department of Justice’s interest in protecting it, the parties negotiated the stipulation

20   foreclosing discovery of grand jury material. See Civ. ECF No. 630. As noted, that stipulation became
21   the Order of the Court in these proceedings. Civ. ECF No. 632.

22            The need here is neither particularized nor compelling. NCC and UCC have known the

23   substance of the grand jury testimony and the contents of the exhibits they now seek to disclose since at

24   least the time the testimony was given. When NCC pleaded guilty on May 31, 2018, the DOJ indicated

25

26
     in response other than “documents created in the ordinary course of business” submitted to DOJ, “if
27   any.” To the extent any such material wase not off-limits by virtue of the stipulation and Order—to
     which NCC and UCC are parties—NCC and UCC should have produced the material years ago.
28

30        Master File No. 3:17-md-02801-JD
          Case No. 3:14-cv-03264-JD                   2
31        DIRECT PURCHASER CLASS’S OPPOSITION TO UNITED CHEMI-CON’S MOTION TO DISCLOSE GRAND JURY
                                           TESTIMONY AND EXHIBITS
             Case 3:14-cv-03264-JD Document 2563 Filed 02/18/20 Page 4 of 7



 1   it did “not contemplate the filing of any additional charges against [NCC’s] current or former officers or

 2   employees based on the charge in the indictment.” United States v. Nippon-Chemi-Con Corp., No. 4:170-

 3   cr-000540-JD (N.D. Cal. May 31, 2018), ECF No. 54. Judgment was entered on October 3, 2018,

 4   almost a year and a half ago. If NCC or UCC believed they had a particularized and compelling need for

 5   this evidence, they could have and should have moved to disclose it then, as soon as the threat of

 6   criminal jeopardy to either entity was over. See United States v. Proctor & Gamble Co., 356 U.S. 677, 681,

 7   n.6 (noting a key policy reason for grand jury secrecy is “to protect innocent accused who is exonerated

 8   from disclosure of the fact that he has been under investigation, and from the expense of standing trial

 9   where there was no probability of guilt”).
10   II.     Late disclosure of Grand Jury testimony and exhibits would amount to unilateral
             reopening of discovery and would thereby cause undue prejudice to the Class.
11
             Fact discovery in this case closed on May 8, 2018. See MDL ECF No. 283, Ex. A. During
12
     discovery, NCC and UCC—and other Defendants—objected to the production of materials relating to
13
     the criminal case, including but not limited to materials submitted to the Department of Justice,
14
     communications with the Department of Justice, and grand jury testimony. NCC and UCC again took
15
     opposite position at odds with the relief sought in the Motion when they filed Defendants’ Motion in
16
     Limine No. 1 seeking to exclude all materials from related criminal actions, including plea agreements.
17
     MDL ECF No. 1085.
18
             NCC pleaded guilty on May 31, 2018, and judgment was entered on October 3, 2018. It appears
19
     that NCC was the last target of the Department of Justice criminal proceedings. While the date the
20
     testimony of the witness (or witnesses) sought to be disclosed by UCC is unknown to the Class, it was at
21
     the latest at the time of the NCC plea agreement, over a year and a half ago. This is not a situation
22
     where previously unknown information has been discovered by UCC, but rather a situation where UCC
23
     knew of the evidence and what it said and waited to the eve of trial to seek disclosure.3
24

25
     3
       NCC and UCC have violated the Court’s discovery deadlines several times. They produced new
26   translations of documents since, including 75 new translations on January 22, 2020. They sought to
     offer the testimony of an additional economist, even though, as they admit, they did not comply with the
27
     expert disclosure requirements of Rule 26 and did not make the witness available to testify at deposition
28

30       Master File No. 3:17-md-02801-JD
         Case No. 3:14-cv-03264-JD                   3
31       DIRECT PURCHASER CLASS’S OPPOSITION TO UNITED CHEMI-CON’S MOTION TO DISCLOSE GRAND JURY
                                          TESTIMONY AND EXHIBITS
             Case 3:14-cv-03264-JD Document 2563 Filed 02/18/20 Page 5 of 7



 1          “Among the factors that may properly guide a district court in determining whether a violation

 2   of a discovery deadline is justified or harmless are: (1) prejudice or surprise to the party against whom

 3   the evidence is offered; (2) the ability of that party to cure the prejudice; (3) the likelihood of disruption

 4   of the trial; and (4) bad faith or willfulness involved in not timely disclosing the evidence.” Lanard Toys

 5   Ltd. v. Novelty, Inc., 375 F. App’x 705, 713 (9th Cir. 2010). All four factors weigh against disclosing the

 6   grand jury testimony and exhibits.

 7          First, the Class would be greatly prejudiced and surprised by disclosure. Trial is imminent, and

 8   the parties have largely completed trial preparation. The parties have attended three pretrial

 9   conferences, travel arrangements are being made for witnesses coming from other parts of the United
10   States and foreign countries, pretrial filings have been submitted to the Court, and motions in limine

11   have already been ruled on. The Class does not know what the testimony or exhibits UCC seeks to

12   disclose will say, how much of it there is, nor the identity of any sponsoring witnesses.

13          Second, the Class has no ability to cure the prejudice. The Class does not know what the grand

14   jury testimony says or what the exhibits are, nor does the Class know if it is the testimony and exhibits

15   of one witness or many. See U.S. Indus., 345 F.2d at 23. The Class cannot cure prejudice when by

16   operation of the rules restricting disclosure of evidence in criminal cases it cannot even know the nature

17   and extent of the prejudice. Further, the parties have filed and the Court has ruled on motions in limine.

18   The outer bounds of the evidence have been set, and UCC should not be permitted to introduce new

19   evidence previously known only to itself, its corporate parent, and the Department of Justice.

20          Third, disclosure of grand jury testimony and exhibits will disrupt the orderly presentation of
21   evidence at trial. The parties have taken dozens of depositions, interviewed witnesses, and have

22   prepared and exchanged their exhibit lists. The parties’ experts have reviewed the evidence and

23   submitted their opinions. New evidence now will do nothing but derail trial preparation and trial.

24

25

26
     in a timely manner. They have already sought to offer the testimony of Noriaki Kakizaki, despite his
27   previous refusal to testify on Fifth Amendment grounds. See MDL ECF No. 1075. The Court permitted
     the deposition.
28

30     Master File No. 3:17-md-02801-JD
       Case No. 3:14-cv-03264-JD                   4
31     DIRECT PURCHASER CLASS’S OPPOSITION TO UNITED CHEMI-CON’S MOTION TO DISCLOSE GRAND JURY
                                        TESTIMONY AND EXHIBITS
            Case 3:14-cv-03264-JD Document 2563 Filed 02/18/20 Page 6 of 7



 1          Fourth, the failure to make this motion until this juncture was willful, if not made in bad faith. It

 2   has been over a year and a half since NCC pleaded guilty and the criminal case was resolved. NCC and

 3   UCC knew of the contents of the grand jury testimony and exhibits at least at that time. Yet they waited

 4   until the eve of trial to seek to disclose that evidence. The Court should not countenance such a tactic.

 5          The Court should also deny the Motion for another reason: It is a self-serving attempt to

 6   disclose a limited, cherry-picked selection of the information only NCC, UCC, and the government

 7   knows. Consequently, presenting this material in the civil case will leave the jury with an incomplete,

 8   distorted and blindered view of the record. Therefore, should the Court grant the Motion, it should

 9   disclose the entire grand jury record so as not to prejudice the Class further through the
10   misrepresentation that would result from UCC’s request for narrowly limited disclosure.

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

30    Master File No. 3:17-md-02801-JD
      Case No. 3:14-cv-03264-JD                   5
31    DIRECT PURCHASER CLASS’S OPPOSITION TO UNITED CHEMI-CON’S MOTION TO DISCLOSE GRAND JURY
                                       TESTIMONY AND EXHIBITS
            Case 3:14-cv-03264-JD Document 2563 Filed 02/18/20 Page 7 of 7



 1   III.   Conclusion

 2          For the foregoing reasons, the Court should deny UCC’s Motion to Disclose Grand Jury

 3   Testimony and Exhibits. In the alternative, should the Court grant UCC’s Motion, the Court should

 4   disclose the entire grand jury record.

 5   Dated: February 18, 2020                      JOSEPH SAVERI LAW FIRM, INC.

 6
                                                   By:   /s/ Joseph R. Saveri
 7
                                                                    Joseph R. Saveri
 8
                                                   Joseph R. Saveri (State Bar No. 130064)
 9                                                 Steven N. Williams (State Bar No. 175489)
                                                   James G. Dallal (State Bar No. 277826)
10                                                 Anupama K. Reddy (State Bar No. 324873)
                                                   Christopher K.L. Young (State Bar No. 318371)
11                                                 JOSEPH SAVERI LAW FIRM, INC.
                                                   601 California Street, Suite 1000
12                                                 San Francisco, California 94108
                                                   Telephone: (415) 500-6800
13                                                 Facsimile: (415) 395-9940

14                                                 Lead Counsel for the Direct Purchaser Class
15

16

17

18

19

20
21

22

23

24

25

26
27

28

30     Master File No. 3:17-md-02801-JD
       Case No. 3:14-cv-03264-JD                   6
31     DIRECT PURCHASER CLASS’S OPPOSITION TO UNITED CHEMI-CON’S MOTION TO DISCLOSE GRAND JURY
                                        TESTIMONY AND EXHIBITS
